UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6497


JAMES ARTHUR VINES,

                Petitioner - Appellant,

          v.

WARDEN GEORGE SNYDER, Warden; EDWARD REILLY, Chairman U.S.
Parole Commission,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:09-hc-02070-FL)


Submitted:   February 4, 2011              Decided:   March 9, 2011


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Arthur Vines, Appellant Pro Se.    Matthew Fesak, Jennifer
P. May-Parker, Assistant United States Attorneys, Michael Gordon
James, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James     Arthur         Vines,       a    District       of    Columbia       Code

offender, seeks to appeal the district court’s order denying

relief    on    his      28     U.S.C.A.       § 2241      (West      2006     &    Supp.    2010)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate         of    appealability.             28    U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a       substantial       showing        of      the       denial   of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by     demonstrating          that    reasonable        jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El      v.    Cockrell,         537    U.S.      322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                    Slack,

529 U.S. at 484-85.               We have independently reviewed the record

and    conclude    that         Vines    has     not      made   the     requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3